Exhibit 10

SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION

This summary sets forth the compensation of the Directors of Kimball
International, Inc. (the "Company"). The summary also includes compensation of
the Chief Executive Officer, Chief Financial Officer, and three most highly
compensated executive officers (the "Named Executive Officers") of the Company
as identified in the Company's most recent Proxy Statement filed with the
Securities and Exchange Commission. 

For a detailed description of the compensation arrangements that the Directors
and Named Executive Officers participate in, refer to the Company's most recent
Proxy Statement filed with the Securities and Exchange Commission.

Director Compensation
All Outside (non-employee) Directors receive annual compensation of $40,000 for
the year for service as Directors. The Chairperson of the Audit Committee of the
Board of Directors receives $5,000 per committee meeting, and other Audit
Committee members receive $3,500 per committee meeting. The Chairperson of the
Compensation and Governance Committee receives $3,500 per committee meeting, and
other members of the Compensation and Governance Committee receive $2,000 per
committee meeting.  Members of the Strategic Planning Committee receive $3,500
per committee meeting.

The Directors can elect to receive all of their annual retainer and/or meeting
fees in shares of Class B Common Stock under the Company's 2003 Stock Option and
Incentive Plan.   Directors are also reimbursed for travel expenses incurred in
connection with Board and Committee meeting attendance.

An Outside Director is a director who is not an employee of the Company or one
of its subsidiaries.  James C. Thyen, President and Chief Executive Officer, and
Douglas A. Habig, Chairman of the Board, are Directors of the Company but do not
receive compensation for their services as Directors.

Named Executive Officers

Base Pay
Periodically, the Compensation and Governance Committee ("the Committee") of the
Board of Directors reviews and approves the salaries that are paid to the
Company's executive officers. The following are the current annualized base
salaries for the Company's Named Executive Officers:

     James C. Thyen, President and Chief Executive Officer

$889,980

     Douglas A. Habig, Chairman of the Board

$260,000

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

$522,600

     P. Daniel Miller, Executive Vice President, President-Furniture

$494,000

     Robert F. Schneider, Executive Vice President, Chief Financial Officer

$421,200

--------------------------------------------------------------------------------



Cash Incentive Compensation
Each of the Named Executive Officers was eligible to participate in the
Company's 2005 Profit Sharing Incentive Bonus Plan (the "Plan").  Under the
Plan, cash incentives are accrued annually and paid in five installments over
the succeeding fiscal year. Except for provisions relating to retirement, death,
permanent disability, and certain other circumstances described in a
participant's employment agreement, participants must be actively employed on
each payment date to be eligible to receive any unpaid cash incentive
installment. The total amount of cash incentives accrued and authorized to be
paid to the Named Executive Officers based on the Company's fiscal year 2008
results is listed below. The Named Executive Officers received an installment of
50% of the payment in August 2008, 12.5% was paid in September 2008, and the
remaining portions will be paid in equal installments in January 2009, April
2009, and June 2009.

     James C. Thyen, President and Chief Executive Officer

$160,142

     Douglas A. Habig, Chairman of the Board

$108,386

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

 $  54,120

     P. Daniel Miller, Executive Vice President, President-Furniture

$180,880

     Robert F. Schneider, Executive Vice President, Chief Financial Officer

$  77,292

Effective July 1, 2008, Douglas A. Habig no longer participates in the Company's
2005 Profit Sharing Incentive Bonus Plan.

Donald D. Charron was awarded $60,000 in fiscal year 2008 under the Supplemental
Bonus Plan because of leadership work completed regarding the EMS segment
reorganization to improve longer term profitability. The award is paid in
installments in accordance with the Company's 2005 Profit Sharing Incentive
Bonus Plan.

Stock Compensation
The Named Executive Officers may also receive a variety of stock incentive
benefits under the 2003 Stock Option and Incentive Plan consisting of:
restricted stock, restricted share units, unrestricted share grants, incentive
stock options, nonqualified stock options, stock appreciation rights,
performance shares, and performance units.  The only form of award granted to
Named Executive Officers for fiscal year 2009 was performance shares. 
Performance shares include both an annual performance share ("APS") award and a
long-term performance share ("LTPS") award with one-fifth (1/5) of the LTPS
award vesting annually over the succeeding five-year period.  No other form of
award has been granted to the Named Executive Officers since July 2005.

The following table summarizes the performance shares issued in Class A Common
Stock during August 2008 to the Company's Named Executive Officers pursuant to
their fiscal year 2008 performance share awards:

APS Award LTPS Award (number of shares) (number of shares)

     James C. Thyen, President and Chief Executive Officer

15,095 22,534

     Douglas A. Habig, Chairman of the Board

        -0-   9,860

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

     440   4,389

     P. Daniel Miller, Executive Vice President, President-Furniture

  1,520   3,819

     Robert F. Schneider, Executive Vice President, Chief Financial Officer

     760   3,819

--------------------------------------------------------------------------------



The following table summarizes the maximum number of performance shares awarded
in August 2008 to the Company's Named Executive Officers identified in the last
Proxy Statement for fiscal year 2009: 

APS Award LTPS Award (number of shares) (number of shares)

     James C. Thyen, President and Chief Executive Officer

79,450 82,400

     Douglas A. Habig, Chairman of the Board

     --        --

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

  4,000 48,400

     P. Daniel Miller, Executive Vice President, President-Furniture

  4,000 13,400

     Robert F. Schneider, Executive Vice President, Chief Financial Officer

  4,000 13,400

The number of shares to be issued will be dependent upon the percentage payout
under the Plan.  Refer to the Company's Proxy Statement for further details.

Retirement Plans
The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan with a 401(k) provision that all domestic
employees are eligible to participate in (the "Retirement Plan"). The Retirement
Plan provides for voluntary employee contributions as well as a discretionary
annual Company contribution based on a percent of net income with certain
minimum and maximum limits as determined by the Board of Directors. Each
eligible employee's Company contribution is defined as a percent of eligible
compensation, the percent being identical for all eligible employees, including
Named Executive Officers. Participant contributions are fully vested
immediately, and Company contributions are fully vested after five years of
participation. All Named Executive Officers are fully vested. The Retirement
Plan is fully funded. For those eligible employees who, under the 1986 Tax
Reform Act, are deemed to be highly compensated, their individual Company
contribution under the Retirement Plan is reduced. For employees who are
eligible, including all Named Executive Officers, there is a nonqualified,
Supplemental Employee Retirement Plan (SERP) in which the Company contributes to
the account of each individual an amount equal to the reduction in the
contribution under the Retirement Plan arising from the provisions of the 1986
Tax Reform Act.

Other
The Named Executive Officers receive nominal benefits such as financial
counseling, medical reimbursement, executive preventive healthcare program, car
allowances, tax preparation, and other miscellaneous items.  The Named Executive
Officers may use the Company aircraft for transportation related to the
executive preventive healthcare program and for limited personal reasons.  The
exact amounts received from these benefits are not predetermined and are
disclosed annually in the Company's Proxy Statement. 